DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 6, 9, 10, 12, 15, 17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, and 15 recite the limitation “the vehicles.” The limitation renders the claims indefinite because it is not clear whether the vehicles correspond to some or all of the one or 
Claims 4, 10, and 17 recite the limitation “wherein masking comprises.” The limitation renders the claims indefinite because it is unclear whether the masking correspond to the ones recited earlier in claims 1, 8, and 14 or a new/different masking. For the purpose of further examination, the limitation has been interpreted as “wherein the masking comprises.”
Claims 6, 12, and 19 recite the limitation “vehicles.” The limitation renders the claims indefinite because it is not clear whether these vehicles correspond to the earlier recited one or more vehicles or new/different vehicles. For the purpose of further examination, the limitation has been interpreted as “the one or more vehicles.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 14-20 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 6-10, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PGPub No. 2015/0278616), in view of Kawasaki (U.S. PGPub No. 2008/0169912), hereinafter referred to as Li and Kawasaki, respectively.
Regarding claims 1, 8, and 14, Li teaches a method, system, and computer-program product for vehicle detection (Li ¶0063: “A model-based vehicle detection algorithm or a non-
a traffic camera (Li ¶0044: “The image source 104 can include one or more surveillance cameras that capture video data from a region of interest”; Li Figs. 1-2 & ¶0049: “FIGS. 1 and 2 show example frames captured with a surveillance camera in response to the detection of motion by a sensor in communication with the image capture device”); 
a storage device configured to store program instructions (Li ¶0033: “the module can acquire the video as files stored in a storage medium”; Li ¶0041: “The term “software” as used herein is intended to encompass such instructions stored in storage medium such as RAM, a hard disk, optical disk, or so forth, and is also intended to encompass so-called “firmware” that is software stored on a ROM or so forth”); 
one or more processors operably connected to the storage device and configured to execute the program instructions (Li ¶0016: “The system includes a false foreground image detection device including a memory and a processor in communication with the memory”; Li ¶0041 discussed above);
a computer-readable storage device having program instructions embodied thereon (Li ¶0041 discussed above); 
using one or more processors (Li ¶0016: “The system includes a false foreground image detection device including a memory and a processor in communication with the memory”) to perform the steps of: 
receiving an image from a traffic camera, wherein the image contains vehicle traffic flow (Li ¶0002: “A detection of foreground objects and/or moving objects ("foreground/moving objects") is part of a video-based object tracking operation used in computer vision applications, such as surveillance and traffic monitoring, etc.”; Li ¶0044: “The image source 104 can include one or more surveillance cameras that capture video data from a region of interest”; Li ¶0049: 
identifying a number of regions in the image (Li Figs. 2, 7, & 8); 
masking the regions (Li ¶0058: “the foreground objects included in the generated classification mask are applied to an algorithm for outputting a determination dependent on the desired computer application, which examples can include … traffic flow estimation, … etc.”); 
adding contrast edges around the masked regions in the image (Li Figs. 7C & 8C: the foreground masks have contour edges surrounding them; further see Li Fig. 10B); and 
detecting one or more vehicles in the image based on the contrast edges (Li ¶0069: “identifying a true foreground (vehicle) object”; Li ¶0071: “foreground objects being detected in regions by headlights”).
However, Li does not appear to explicitly teach identifying a number of regions in the image that exceed a predetermined number of candelas; and masking the regions that exceed the predetermined number of candelas.
Pertaining to the same field of endeavor, Kawasaki teaches identifying a number of regions in the image that exceed a predetermined number of candelas (Kawasaki ¶0029: “determine an area including the picture of the high-luminance object in the reference image, the high-luminance object being defined as an obstacle having higher luminance than a predetermined value, masking the area including the picture of the high-luminance obstacle determined by the high-luminance obstacle detecting block in the reference image to generate a masked reference image to neglect an effect of existence of the obstacle in determining the presence of the element based on the image captured by the image capturing block”; Kawasaki ¶0177: “The unit of luminance is candelas per unit area (cd/m2)”; Kawasaki ¶0183: “The object having high luminance includes a lamp and other lighting object, and a reflector and other object having high reflectivity of light”; Kawasaki ¶0219: “the high-luminance obstacle includes a 
masking the regions that exceed the predetermined number of candelas (Kawasaki ¶0029 & ¶0177  discussed above teaches masking the area of high-luminance above the threshold, the luminance measured in candelas/area).
Li and Kawasaki are considered to be analogous art because they are directed to traffic monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for feature- and classifier-based vehicle headlight/shadow removal (as taught by Li) to determine regions of interested based on a number of candelas (as taught by Kawasaki) because the combination allows detection of high-luminance obstacles (Kawasaki ¶0029).

Regarding claims 2, 9, and 15, Li, in view of Kawasaki, teaches the method, system, and product of claims 1, 9, and 14, further comprising determining at least one of: 
a number of the vehicles in the image; a speed at which the vehicles are moving in the image; or a number of the vehicles waiting at an intersection in the image (Note that only one of the alternative limitations is required by the claim language. Li ¶0058: “the foreground objects included in the generated classification mask are applied to an algorithm for outputting a determination dependent on the desired computer application, which examples can include a vehicle speed estimation, automated parking monitoring, vehicle and pedestrian counting, traffic flow estimation, measurements of vehicle and pedestrian queue statistics, and TET measurements in retail spaces, etc.”; Li ¶0066: “the number of blocks including detected foreground pixels is 14”; Kawasaki Figs. 3-5, 7-10: example parameters associated with the vehicle include road shape, distance, road region, etc. Kawasaki ¶0072-¶0077 further teach that various parameters related to the vehicle are determined, e.g., yaw-rate, steering, vehicle speed, illuminance).

Regarding claims 4, 10, and 17, Li, in view of Kawasaki, teaches the method, system, and product of claims 1, 8, and 14, wherein masking comprises converting an area in an image from its actual representation as taken by the traffic camera to a black or greyed-out area (Li Figs. 7C, 8C, 10B-10E).

Regarding claims 6, 12, and 19, Li, in view of Kawasaki, teaches the method, system, and product of claims 1, 8, and 14, wherein moving contrast edges indicate vehicles (Li ¶0014: “The present disclosure relates to a method and system for removing headlight and/or shadow in a model-based foreground detection via background estimation and subtraction”; Li Fig. 10; Kawasaki Figs. 12-15).

Regarding claims 7, 13, and 20, Li, in view of Kawasaki, teaches the method, system, and product of claims 1, 8, and 14, wherein the regions in the image that exceed the predetermined number of candelas comprise one or more of: vehicles headlights; street lamps; direct sunlight; and reflected light (Note that only one of the alternative limitations is required by the claim language. Li ¶0028: “The present disclosure relates to a system and method for removing false foreground image content, such as headlight and shadows that may distort the outline of a segmented object”; Li ¶0069: “identifying a true foreground (vehicle) object”; Li ¶0071: “foreground objects being detected in regions by headlights”; Kawasaki ¶0183: “The object having high luminance includes a lamp and other lighting object, and a reflector and other object having high reflectivity of light”; Kawasaki ¶0219: “the high-luminance obstacle includes a lighting object that emits the light, for example, the tail lump of the preceding vehicle, the rear fog lump of the preceding vehicle, the light stood beside the road, and the like”).

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PGPub No. 2015/0278616), in view of Kawasaki (U.S. PGPub No. 2008/0169912), and et al. (U.S. PGPub No. 2017/0197617), hereinafter referred to as Li, Kawasaki, and Penilla, respectively.
Regarding claims 3 and 16, Li, in view of Kawasaki, teaches the method and system of claims 1 and 14, but does not appear to explicitly teach adjusting traffic light operation at an intersection at which the traffic camera is located based on detected vehicles in the image.
Pertaining to the same field of endeavor, Penilla teaches adjusting traffic light operation at an intersection at which the traffic camera is located based on detected vehicles in the image (Penilla ¶0278: “if emergency vehicles are traversing a particular path that takes them through various intersections, in addition to changing traffic lights to facilitate their traversal along the path, certain traffic lights can also be equipped with cameras (and other sensors) that can monitor intersections in advance of emergency vehicles entering or reaching particular intersections”).
Li, in view of Kawasaki, and Penilla are considered to be analogous art because they are directed to traffic monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for feature- and classifier-based vehicle headlight/shadow removal by analyzing the number of candelas (as taught by Li, in view of Kawasaki) to adjust the traffic light at the intersection based on the detected vehicles in the image (as taught by Penilla) because the combination facilitates certain vehicles to traverse more easily, e.g., emergency vehicles (Penilla ¶0278).

Claim(s) 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. PGPub No. 2015/0278616), in view of Kawasaki (U.S. PGPub No. 2008/0169912), and further in view of Conrad et al. (U.S. Patent No. 5,465,115), hereinafter referred to as Li, Kawasaki, and Conrad, respectively.
claims 5, 11, and 18, Li, in view of Kawasaki, teaches the method, system, and product of claims 1, 8, and 14, but does not appear to explicitly teach that the contrast edges comprise a gray scale contrast difference of 255.
Pertaining to the same field of endeavor, Conrad teaches that the contrast edges comprise a gray scale contrast difference of 255 (Conrad Abstract: “A video traffic monitor and method”; Conrad col. 8 lines 48-49: “THRESHOLD is a difference or contrast level (0-255) for establishing a binary image array”).
Li, in view of Kawasaki, and Conrad are considered to be analogous art because they are directed to traffic monitoring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for feature- and classifier-based vehicle headlight/shadow removal (as taught by Li, in view of Kawasaki) to use the contrast difference of 255 (as taught by Conrad) because the pixel values represented in an image range from 0-255.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 8-9, and 14-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 and 19-21 of U.S. Patent No. 10,691,957 (S/N: 15/894,893). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods, systems, and products for monitoring traffic flow by acquiring images from a traffic camera, identifying and masking regions of interest in the images based on a number of candelas exceeding the predetermined threshold, detecting vehicles and adding edges to the images. See the matching claims below.
Instant Application (S/N: 15/930,558)
U.S. Patent No. 10,691,957 (S/N: 15/894,893)
Claims 1, 8, and 14
Claims 13 and 19
Claims 2, 9, and 15
Claims 14 and 20
Claims 3 and 16
Claims 15 and 21


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667